The testator owned at his death the shares of stock bequeathed to the plaintiff. The legacy was a specific one. McGuire
(402) v. Evans, 40 N.C. 269. It is a general rule that specific legacies do not abate or contribute to general legacies. There are exceptions, as where the whole estate is given in specific legacies and then a pecuniary legacy is given, or where an intention that the specific legacies shall abate appears in the will. White v. Beattie, 16 N.C. 320; White v.Green, 36 N.C. 45; Biddle v. Carraway, 59 N.C. 95. But nothing of that kind appears in the present case. The provision in clause 15 of the will simply provides that all the legacies shall abate before there is any abatement of the legacy given in clause 1 to his wife. But this, while protecting that legacy from abatement, does not affect as to the other legacies the usual order of abatement, to wit, the general legacies first, and then the specific legacies.
Affirmed.
Cited: In re Wiggins, 179 N.C. 327. *Page 277